DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of the amended claims.

	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1, 3-9 in the reply filed on April 12, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Furthermore, previously withdrawn non-elected claims 2 and 10-20 are rejoined. 

Rejoinder
 	Claims 1, 3-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the product/process restriction requirement as set forth in the Office action mailed on October 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Additionally, claims 1, 3-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claim 2 directed to nonelected species and which require all the limitations of allowable claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on October 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1-20 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein a sum of a first thickness of the first semiconductor die and a third thickness of the heat dissipating element is substantially equal to a second thickness of the second semiconductor die . . . an insulating encapsulation, partially encapsulating . . . the heat dissipating element, wherein a surface of the heat dissipating element is substantially level with a surface of the insulating encapsulation” as recited in claim 1.
As to claim 1, Lin et al. (U.S. Patent No. 9,613,931 B2), hereafter “Lin”, is the closest prior art.  Lin teaches in FIG. 1A, a circuit element 108A, a first semiconductor die 102 and a second semiconductor die 104 or 106, located on the circuit element; a heat dissipating element (Lin teaches in col. 6 ll. 30-34 a heat dissipation lid formed over a top of 108C), connecting to the first semiconductor die, the first semiconductor die being between the circuit element and the heat dissipating element; an insulating encapsulation 124, encapsulating the first semiconductor die and the second semiconductor die.

No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829